 HENRY I. SIEGEL, INC.Henry I. Siegel,Inc.andAmalgamatedClothing Workers of America,AFL-CIO.Henry I. Siegel,Inc.andAmalgamatedClothingWorkers of America,AFL-CIO,Petitioner.Cases 28-CA-1251 and 28-RC-1326.June 16,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOn November 29, 1966, Trial Examiner WallaceE. Royster issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. He further found that Respondent had notengaged in certain other unfair labor practicesallegedinthecomplaintand recommendeddismissal as to them. The Trial Examiner also foundmerit in certain objections to the election of July 2,1965, and recommended that the election be setaside.Thereafter, Respondent and the ChargingParty each filed exceptions to the Decision andsupporting briefs. The General Counsel filed cross-exceptions and a supporting brief; Respondent filedan answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, the National LaborRelationsBoard has delegated its powers inconnection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptions, briefs, and the entire record in the case,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, as modifiedbelow.1.We do not adopt the view of the Trial Examinerthat the objections to the election filed at thePhoenix, Arizona, Resident Office of Region 28 werenot filed "with the Regional Director" within themeaning of the Board Rules." We otherwise agreewith the Trial Examiner's findings with respect tothe timeliness of the objections filed by the Union'and with his view that his ruling as to the Phoenixfiling had only an "academic" effect in light of thetimely filing at Albuquerque, New Mexico.iThe Respondent has requestedoral argumentThe request ishereby denied as the record and the briefs adequatelypresent theissues and the positionsof the parties.See Sec. 102.69(a) of the NationalLaborRelations Board165 NLRB No. 564932.We adopt the recommendation of the TrialExaminer that the July 2, 1965, election should besetaside because of the conduct found to beobjectionable by him. We do not, however, find itnecessary to rely upon the speech of July 1, byRespondent President Siegel in finding violations ofthe Act or as a ground for setting the election aside;we, therefore, do not adopt or pass upon the TrialExaminer's findings as to the contents of thatspeech.3.We adopt the findings of the Trial Examinerthat Respondent's floorladies, Henrietta Diaz, LilyRodriguez, Laura Miller, and Virginia Zapata, madethreats of reprisal to employees should the Unionprevail in the election, thereby violating Section8(a)(1) of the Act.We also adopt his finding thatRespondent's published restriction on eligibility inits insurance plan to "non-union" employees violatesSection 8(a)(1) of the Act.4.The complaint alleges that Respondent furtherviolated Section 8(a)(1) of the Act by failing todisavow statements appearing in a leaflet distributedto its employees and in a newspaper advertisementinthe local newspaper. The Trial Examinerconcluded that Respondent had not violated Section8(a)(1) in these respects, as it was not responsible forthe conduct or called upon to disavow it. Wedisagree.As set out more fully by the Trial Examiner, thecommunity of Eloy, Arizona, has a population ofabout 5,400. In 1958, local businessmen formed theEloyDevelopmentCorporation,soldstock,purchased 40 acres of land, and constructed a plant.Respondent leased the plant and began operations inthe new factory in October 1964. When the Union'sorganizational activities began at Respondent's plantin the spring of 1965, local residents (principallybusinessmen, but also a clergyman) engaged in anantiunion campaign directed to employees whichfeatured the argument that the plant would close ifemployees selected the Union. This communitycampaign was found by the Trial Examiner to haveprecluded the holding of a fair election, a finding wehave adopted.William Knapton, who had been prominent informing the Eloy Development Corporation, formeda committee (Citizens' Committee for a Better Eloy)to engage in antiunion activities. Respondent firstbecame aware of Knapton's committee whenKnapton talked to Respondent's plant manager,Greengrass, about Knapton's plans to combat theUnion.They testified thatKnaptonaskedGreengrass for information and assistance, and thatGreengrass declined to be of assistance. Also, one ofRespondent's supervisory employees signed aRules and Regulations and Statementsof Procedure,Series 8, asamendediAmalgamatedClothing Workers of America, AFL-CIO, theCharging Party in Case 28-CA-1251 and thePetitioner in Case28-RC-1326. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDdocument supporting the committee; but as thissupervisor apparently never did more, we rely uponher participation to this extent only as serving toestablishRespondent'sknowledgeofthecommittee's campaign.Shortly before the election, Knapton had 1,500handbills distributed in Respondent's parking lotand throughout the community of Eloy. Thehandbills warned that if the Union won the election itwould ask for higher pay and lower quotas,Respondent would not agree, a strike would follow,and the strikers would be replaced. The handbillsalso made the point that the Respondent would bebetter off to use its Eloy plant as a warehouse if costsrose above the level of its other plants. PlantManager Greengrass testified that he found one ofthe leaflets on his car one evening, thus removingany question as to Respondent's knowledge of thenature of the campaign.About a week before the election, the PinalCounty Enterprise contained an advertisementplaced by Knapton's committee. This advertisementwarned that Respondent's plant might be convertedto a warehouse operation if unionized, and recitedviolence which had accompanied union activitieselsewhere in Arizona.Like the Trial Examiner, we view the issues raisedby the 8(a)(1) allegations based on the leaflets andadvertisementasturninguponRespondent'sresponsibility for the propaganda, for we have nodoubt that the content of these documents areotherwise violative of Section 8(a)(1).We find,contrary to the Examiner, that Respondent violatedSection 8(a)(1) by its failure to disavow the threats toemployee job security contained in the leaflets andadvertisement.We do not quarrel with the Examiner's view thatEloy businessmen sought to advance their own,rather than Respondent's, interests by combatingthe Union as they did. What existed here was an"overlap of financial interests4 which led bothRespondent and the community, specifically thecommittee, to seek the same goal by the samemeans.Respondent's failure to disavow fixes itsresponsibility here because of the close relationshipbetween Respondent and community leaders, suchas Knapton, Respondent's knowledge of the leafletdistribution and the advertisement, and the fact thatthe day before the election Respondent specificallytook up the "warehouse" theme and repeated thisthreat to its employees. Respondent's employeeswould reasonably form the impression that theaAmalgamatedClothingWorkers of America, AFL-CIO vN LR B., 371 F 2d 740, (C A. D C.), Dec 15, 1966,enfg.HamburgShirt Corporation,156 NLRB 511/bid" SeeAmalgamated Clothing Workers v. N L R B , supra, TheColson Corp v N L R B , 347F 2d 128 (C A 8), cert. denied 382U S. 904, enfg 148 NLRB 827committee spoke for Respondentin its similarpropaganda.This case is one of a class where exists "asymbiotic [economic] relationship of town andcompany"5 and where both groups engage in parallelantiunion campaigns, the community's being themore flagrant and coercive. Under all of thecircumstances here, we find that in this caseRespondent had an obligation to disassociate itselfclearly from certain aspects of the community'scampaign; Respondent's failure to do so, and its useofsimilar,and sometimes identical, appealswarrants a finding that Respondent adopted andaffirmed that campaign and thereby violated theAct.65.The Trial Examiner found that it is necessaryto remedy the violation of Section 8(a)(1) in this caseby the issuance of a bargaining order. In thisconnection, however, the question is not whether afair election caneverbe held in Eloy, Arizona-theTrial Examiner expressed the view that it probablycould not-but the more limited question of whetherRespondent, by having precluded the holding of afairelection,has rendered it necessary for theBoard, in order to effectuate the policies of the Act,to remedy the 8(a)(1) violations by issuance of abargaining order. We agree with the Trial Examinerthat thisis anappropriate case for the issuance of an8(a)(1)bargainingorderandadopthisrecommendations to that effect.We also adopt, for the following reasons, the TrialExaminer's finding that the Union had beendesignated as the bargaining representative by amajority of Respondent's employees at the time ofthe election. There is no question but that 113employees in the unit of 182 signed the simple andunequivocal authorization cards involved here.'Given this situation, it is settled that a signed card isnotinvalidated by an employee's misconceptions ofits operative effect. Misrepresentations by solicitorsthat the securing of a Board election was the onlypurpose of the cards must be established toinvalidate such cards.8 Respondent attacks themajority finding largely upon the ground that thetestimony and affidavit of Union Organizer WilmaRobertson,who solicitedmany of the cards,demonstrates that a Board election was the only goalof the organizing campaign. Respondent heremisconceivesthetestofmisrepresentationapplicable to such situations, for it may be concededthat the Union's goal was an election, as evidencedby its failure to demand recognition, but that is not'The Cardsstated, intheir entirety, in both English andSpanish, thatIhereby designate the AMALGAMATED CLOTHING WORKERSOF AMERICA, AFL-CIO, to represent me for the purpose ofcollective bargaining to get better wages, hours and workingconditions in my shopCumberlandShoeCorporation,144 NLRB 1268, enfd 351F.2d 917 (C A. 6) HENRY I. SIEGEL, INC.evidence that employees were beguiled intobelieving that the cards were not what they appear tobe but were instead only authorizations for anelection.Thus,whileRobertsonclearlycommunicated to employees the election goal of theorganizing campaign, it is equally clear that she alsoread the cards to solicited employees rather thanabandoningorignoringtheunequivocalauthorization stated on them. Accordingly, we do notfindthatRobertson's testimony or affidavitestablishes that she represented to employees thatthe only operative purpose of the authorization cardswas to secure a Board election.Respondent also points to testimony by employeesCortez, Cooper, and Flores as demonstrating thatemployees signed the authorization cards uponrepresentations that the cards were to be used onlytosecure an election.We have examined thetestimony of Cooper and Cortez and find no supportin it for a finding that misrepresentations as to thepurpose of the cards were made by Robertson. Thetestimony of Flores that Robertson told him that thecards would not bind employees can be construed inisolationasa repudiation of the authorizationfunction of the cards. This testimony is unclear," butwe shall not include the card of Flores indetermining the majority status issue.We have also examined the testimony ofemployees Emilia Gaitan, Jane Galiviz, Lupe Gaitan,Mary Galiviz, and Elita Martinez, who between themsolicitedsome 35 other employees to signauthorizationcards.Each of these employeestestified that she was told by Robertson (or anothersolicitor) and/or told employees she solicited that thecard "was for the Union to represent us" or words tothat effect, with the term "represent" involved ineach employees' testimony. This testimony rendersuntenable Respondent's contention that the Union'sorganization efforts were conducted in such a way asto negate the effect of the employees' signaturesupon the authorization cardsFor the above reasons, we find that the Union wasthemajorityrepresentativeofRespondent'semployees in the appropriate unit at the time of theelection.' 0ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Henry I. Siegel,Inc., Eloy, Arizona, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.IT IS FURTHER ORDERED that the petition forcertification in Case 28-RC-1326 be, and it herebyis,dismissed,and that all proceedings heldthereunder be, and they hereby are, vacated.495"The question of whether Respondent's counsel exceededpermissible limits in interrogating employees was an issuelitigated at the hearing It was in the context of this issue thatFlores testified as to what lie told Respondent's counselconcerning what Robertson told him Thus, his testimony on thispoint is not very clear"'Member Brown concurs in this finding for the reason that inhisopinion the signed authorization cards involved herein,including that of Flores, are the best evidence of the signatories'intent, absent a showing of fraud or coercion SeeDan HowardMfg Co, et al, 158 NLRB 805, Member Brown's position reportedat fn 5 thereofTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWALLACE E. ROYSTER, Trial Examiner: This matter wastried before me in Phoenix, Arizona, on various datesbetween February 23 and March 4, 1966.' At issue iswhether Henry I. Siegel, Inc., herein the Respondent, hasunlawfuly interferedwith, restrained, and corced itsemployees in the exercise of rights guaranteed in Section 7of the National Labor Relations Act, and has in bad faithrefused to recognize and bargain with AmalgamatedClothingWorkers of America, AFL-CIO, herein theUnion, as the statutory representative of its employees inan appropriateunit.The unfair labor practices are allegedto affect commerce within the meaning of Section 2(6) and(7) of the Act. Objections to the conduct of an election heldamong Respondent's employees on July 2 are alsopresented for resolution.Following the close of the hearing, counsel for theRespondent filed a motion to correct the transcript on 568instances. Counsel for the General Counsel agreed withalmost all of the corrections. The motion of counsel for theRespondent is granted except for those numbered 315,331, 399, 478, and 479 which are denied.2Upon the basis of the entire record in the case, from myobservation of the witnesses, and in consideration of thebriefs filed, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a New York corporation operatingmanufacturing plants in Kentucky, Tennessee, and theone here involved in Eloy, Arizona. In respect of the Eloyplant during the 12-month period preceding the issuanceofthecomplaint, theRespondent brought goods,materials,and supplies, a value in excess of $50,000, toEloy from points outside the State of Arizona. During thesameperiod the Respondent shipped from its Eloy plantproducts valued at more than $50,000 to States other thanthe State of Arizona. I find, as the Respondent concedes,that it is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.iCharges filed by the Union on August 2, 1965, and onJanuary 28, 1966 Complaint issued October 29, 1965. Except asnoted, all dates are in 19652This denial is not based upon any conviction that thetranscript as it now remains constitutes an accurate reflection ofwhat was spoken I am unpersuaded, however, that grantingcounsel'smotion in its entirety would provide a record moreclosely approaching accuracy 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABORORGANIZATION INVOLVEDGaitan in the plant and, saying that she had just met withGreengrass, warned that if the Union won, the plant wouldclose.Nick Flores testified that 2 or 3 days before the electionhis foreman, Roy Bass, said that if the Union won, heguessed that the Respondent would make the plant into awarehouse.LupeGaitan testified that on July 1, FloorladyRodriguez said that she had met with Greengrass who saidthat if the Union won, the plant would become awarehouse. Rodriguez commented that the girls mustdecide whether they wanted a union or their jobs.Emilia Gaitan, Jane Galaviz, Lupe Gaitan, and MaryGalaviz testified that a week or two before the election thepriestinthe localCatholicchurchwarned hiscongregation that it was too soon to attempt to bring aunioninto the plant, that the employees should delay sucha plan for several years, and that if they persisted the plantwould close.If there was support for the Union among any in thebusiness community of Eloy, no one testified to it. WilliamKnapton, who was prominent in EDC, organized a citizens'committee to combat the Union. Knapton testified that hefeared the closing of the plant should the Union succeed ingaining foothold there. Shortly before the election, hecaused about 1,500 handbills to be distributed at theparking lot at Respondent's plant and throughout the areaof Eloy. The handbills warned that if a Union was selected,itwould ask for higher pay and lower production quotas. Itpredicted that the Respondent would not agree because itwas already losing money in Eloy, so a strike would result.Itwarned that all the strikers would be replaced and wouldbe left without jobs.On Thursday, June 24, the Pinal County Enterprise, theonly newspaper in Eloy, saidin aneditorial that it would bedisastrous for the employees to select a union at this time.The writer alleged that he had checked with theRespondent and had learned that because of high laborturnover and other personnel problems, production wasnot economical, and that the plant was losing money. Werethe Union to succeed, the writer continued, the Companywould have good reason to discontinue operations for noone was going to persist in a losing operation. The editorialwarned that a vote for a union might result in reducing thenumber of employees or in the conversion of the plant to awarehouse. In the same issue, the citizens' committeepublished a two-page advertisement urging the employeesto vote against the Union, suggesting that the plant mightbe reduced to a warehouse operation if the Union won andadverting to violence which allegedly accompanied astrike by the Union in Douglas, Arizona.In the morning of July 1, Jessie I. Siegel, Respondent'spresident, spoke to the employees in the plant. JaneGalaviz testified that Siegel urged the employees to voteno inorder to secure the future of their children and of theplant. Siegel said that a vote would determine whether theplant continued as it was or became a warehouse. Siegelwarned that followingunionorganization, plants weredestroyedby violence or bankruptcy. Lupe Gaitantestified that Siegel said the vote would determine whetherthe plant became a warehouse. Mary Galaviz recalled thatSiegel said that he could make the plant into a warehouse,that the Union caused violence, and that the Union couldruin the employees' future. After the speech, according toGalaviz, her floorlady, Laura Miller, asked her how sheliked it. Galaviz said she wondered what Siegel meantabout the future. Miller replied that the Company couldThe Unionis a labor organizationwithin themeaning ofSection2(5) of the Act.III.THE UNFAIRLABOR PRACTICESEloy is a community of about 5,400. In 1958 WilliamKnapton, a local businessman, was instrumental in theformation of Eloy Development Corporation, herein EDC.By the selling of stock, about $55,000 was accumulatedand used in part payment of the purchase price of 40 acresin or near Eloy. Thereafter, through the agency of someArizona State officials, negotiations were undertaken withthe Respondent with the result that EDC built a factorybuilding on the 40 acres and leased it to the Respondent.Operations in the new factory began in October 1964. LeoDelgado, a local merchant and one of the officers of EDC,was particularly active in recruiting workers for theRespondent. It appears that applications for employmentat the new factory were distributed widely throughoutEloy.Delgado,who seems to have had a wideacquaintance in thearea,often contacted applicants to tellthem to report for interview by Leo Greengrass, the plantmanager,or in someinstances,after such an interview, toreport for work.In late March 1965, the Union began a campaign toobtain designation cards from Respondent's employees.Wilma Robertson, a paid agent of the Union, was incharge.Through the efforts of Robertson and ofRespondent's employees, Emilia Gaitan, Lupe Gaitan,Jane Galaviz,Mary Galaviz, and Celeste James whoconstitutedan employeeorganizingcommittee, 113authorization cards were obtained.The Respondent of course became aware of this attemptto interest its employees in the benefits of organization andresponded to it. On May 8 Plant Manager Greengrasswrote to all employees informing them that the Union hadfiled a petition for an election and saying that he thought aunion wasnot necessary at theplantand would not be besteither for the employees or the Employer. Greengrasswent on to say that no one spoke for him and that theemployees should not be misled by rumors that the Unionmight pass on to them. Greengrass assured them that iftheir work was satisfactory they need not worry about theirjobs, no matter how they voted.On June 23 Greengrass again wrote to the employees.He describedsomeof the benefits that the Respondenthad afforded the employees: an insurance plan, a modernair-conditioned factory, paid vacations and holidays, andseniority rights. He said that the Union was interested incollectingdues,fines,andassessments.Greengrassargued that the organizers could do no more than makepromises, and that their promises were irresponsible. Hereminded them that only their -employer could providejobs, pay insurance premiums, or make vacations and paidholidayspossible.The letter concluded with theadmonition: "insure your future, vote no." Finally, onJune 29, Greengrass wrote that no one would lose his jobno matter how he voted, the Union had nothing to do withestablishing the benefitswhich already existed, theCompany alone provided benefits, and the Union could notguaranteeanything in that area. Greengrass said that thefuture of the plant was in the hands of the voters; that withaunionmightcome agitation, discord, strikes, andviolence. Again the employees were asked to vote no.Emilia Gaitan testified that on July 1, the day before theelection was held, a floorlady, Lily Rodriguez, came to HENRY I. SIEGEL, INC.make a warehouse out of the plant and if the Union camein, it would do so. Suzanna Rodriguez testified that Siegelsaid a vote for the Union would help make the factory intoa warehouse. Elida Martinez testified that at the end of hisspeech Siegel said that the future of the plant woulddepend upon the vote, that a vote for the Union would helpthe plant to become a warehouse.Shortly after Siegel had spoken, according to SuzannaRodriguez, her floorlady, Henrietta Diaz, asked Rodriguezto observe that unfinished materials were being shippedfrom the plant. Diaz said that if the Union came in, theplantwould close. Another employee, Elida Martinez,testified that Floorlady Diaz, about the same time, made asimilar comment to her.Throughout the period of the Union's campaign, thebusiness community of Eloy tried to persuade employeesthat their best interests would be served by votingagainstthe Union. The theme running through all such urgingswas that the establishment of a union would almostcertainly result in the closing of the plant and thediscouragment of any new industry in Eloy. When thevotes were counted on July 2, only 48 out of a total of 172favored the Union.3In the late afternoon of Friday, July 9, counsel for theUnion sent a telegram to the Regional Director inAlbuquerque, objecting to the election on the ground thattheemployeeshadbeen frightened by employerstatements threatening loss of employment and that thebusinessmen in Eloy through advertisements and oralstatements had made the holding of a fair electionimpossible. This telegram was received by the RegionalDirector on July 12. I ruled at the hearing that because twoSaturdays, two Sundays, and a holiday, July 5, intervenedbetween the holding of the election on July 2 and thereceipt of the telegram, on July 12 objections were timelyfiled. I affirm that ruling now. On July 12, counsel for theUnion filed with the Board's Resident Office in Phoenix,Arizona,more detailed objections to the election. TheJuly 12 objections elaborated on the telegram and reliedadditionally on Siegel's July 1 speech, threats to movefabric from the plant, and activities of floorladies ininfluencing the votes of employees. I find that the filing attheResident Office on July 12 was not a timely filingwithin the meaning of the Board's Rule in that it was not afiling with the Regional Director. The effect of this rulingis, however, academic. Objections to the election had beentimely filed by telegram, and evidence available to supportthose objections or others later discovered affecting thevalidity of the election may properly be received.4 Indeciding whether the election should be set aside I haveconsidered the statements of William Knapton in advisingemployees to vote against the Union as contained in thehandbills and newspaperadvertisement. I have alsoconsidered the statements attributed to the Catholic priestand to other leaders in the community. Any employee whogave any weight to what he read and heard from thesesources would surely conclude that a vote for the Unionwas a vote to put him out of a job.The letters sent out by the Respondent to all employeesover the signature of Plant Manager Greengrass werecalculated to and perhaps did bring about the samereaction. In the letters of June 23 and that of June 29 the'The election was conductedin a unit concededto be and herefound tobe appropriateAll production,maintenance,shipping, and shop clericalemployees at the Eloyplant,excludingofficeclerical497employees were told that the future of the plant was intheir hands. Of course they knew that their Employerwanted them to voteagainst theUnion. The only sensibleconclusion for them to draw was that a vote for the Unionwould place their employment in hazard. This is what theRespondent desired them to believe.The speech, given by President Siegel on July 1, wastape recorded. Siegel testified that a tape introduced inevidence at the hearing was the tape recording made of thespeech as he gave it. An accurate transcription of the tapein evidence contains no reference to turning the plant intoawarehouse. The reliability of a tape recording asevidence is no greater than that of the witnesses whotestify to its accuracy. Tapes are easily amended andedited without these circumstances being noticeable to theunsophisticated ear. I heard the tape as it was played atthe hearing and it sounded genuine enough to me. Siegel,of course, said that it was the actual recording of his talkas did Plant Manager Greengrass and James S. Buckler,the man who operated the tape recorder. The witnesses forthe General Counsel who testified that Siegel made thethreat in this speech to turn the plant into a warehousewere, to my observation, highly credible. At no time duringthe appearances of any of them on the stand did I have thefeeling that here was a witness unsure of her recollectionof this particular matter. Whether Siegel in fact made theremark so attributed to him is not a matter of controllingimportance. Even were Ito credit Respondent's witnesses,my decision on the merits of the complaint would beunaffected. But hereis a questionof fact which must beresolved and I do so by giving full credit to witnesses forthe General Counsel who testified that the threat wasmade and that Siegel made it. How it can be that the tapefails to include such a comment is unnecessary for me todecide and I do not undertake to do so.Apart from the warehouselanguage,Siegel's speech asreceived in evidence certainly warns employees that theyhave been the victims of union deceivers and that if theyvote for the Union, the future of the plant and of thecommunity would be clouded. On the other hand, he saidthat a vote against the Union would prevent the possibilityof strikes, violence, and discordand insurethe growth ofthe plant and the community.The floorladies, Edwarda Murietta, Sara Williams,Henrietta Diaz, Lily Rodriguez, Laura Miller, and VirginiaZapata, all denied that they made any threats to anyemployee to the effect that the plant might close orbecome a warehouse, or that unfinished goods were beingshipped in anticipation of a union victory, or that anythreats were made concerning security of employment toemployees. I credit thewitnessescalled by the GeneralCounsel and find that the Respondent, through thefloorladies, made the threats attributed to them.It is the theory of the General Counsel that thebusinessmenin Eloy who were active in opposition to theUnionwereRespondent'sagents.LeoDelgado inparticular, it is claimed, occupied suchstatus. It isplausible thatsomein the community who had dealingswithSiegel regarding employment would so regardDelgado. He activelyassistedRespondentin recruitingindividuals for employment and on one occasion, whenthrough inadvertence an employee did not receive heremployees, gardeners,guards, watchmen and supervisors asdefined in the Act'Aeronca Manufacturing Corporation,121 NLRB 777 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDvacationpaycheck, at the request of Greengrass,advanced the approximate amount of the check to theemployee. I have difficulty, however, in reaching theconclusion that the General Counsel seeks. In the firstplace,itseems highly probable to me that thebusinessmen, William Knapton, Leo Delgado, Dr. Holmes,and the others, needed no prodding from Siegel to mountand to continue the antiunion campaign.As businessmen,they had their own stake in the prosperity of thecommunity and I have no doubt that many of them sharedthefearswhich later were engendered among theemployees that the success of the Union would mean thefailureof the plant and the community. Except forDelgado, I do not find this record to establish that thebusinessmen mentioned were held out by the Respondentas its agents.As to Delgado, there is no evidence that hedid more than assist the Respondent in recruiting and onone occasion advanced a small sun of money to anemployeeattherequestofGreengrass.Thesecircumstances do not, in my view, support a conclusionthatinvoicingoppositiontotheunionhewasRespondent's agent. I do not find that the Respondent hadany responsibility for what the businessmen said or, in thecircumstances of this case, was called upon to disavowtheir words or actions.As mentioned earlier, 113 employees signed designationcards prior to the date of election. The cards were, I find,unequivocal designations of the Union as bargainingrepresentative.On July 13, in the course of an interview by a Boardagent, Robert J. Deeney, Wilma N. Robertson, the Union'sprincipal solicitor and the person who represented theUnion in dealings with employees throughout thecampaign, said:Isigned up about 75% of the employees thateventually signed cards. I told them that the purposeof signing the card was not to make them a Unionmember but that it was to get an election and thepurpose of the card was to show that the peoplewanted an election. Also I told them that if we won theelection,the Amalgamated Clothing Workers wouldbe the bargaining agent.I also read the card to themand told them that the card was confidential. I amsure I read the card to them and I told them thatthrough cards an election could be held.When called as a witness, Robertson grudginglyadmitted that she had made such a statement to Deeney,but insisted that the statement was incomplete, andasserted that in soliciting cards she did not tell employeesthat the only purpose of the signing was to enable theUnion to bring about an election. Robertson was not animpressive witness. Under cross-examination about herstatement to Deeney,she was evasive and argumentative.Ihave no doubt but that in attempting to persuadeemployees to sign cards, she emphasized the fact that theywould be used to support a petition for an election.Therewas no reason for any employee or unionrepresentative to suppose that the Respondent would beamenable to extending recognitionto the Unionwithout anelection and any employee who had any interest in thematter must have felt that just signing a card was not goingto bring a union into the plant. All expected an election toeventuate as it did. There is no evidence, however, thatany signer opposed the Union, and the cards themselvesare expressions of union support. My conclusion is thatRobertson and the employees thought that they wouldhave to win an election in order for the Union to obtainbargaining status, and that no thought was given to anypossibility of a card check. I do not further conclude,however, that the campaign was conducted as if anelection was its goal. Robertson testified, and there is noreason not to credit her testimony, that she held a numberof employee meetings during the months preceding theelection. It is not believable that these meetings centeredabout the desirability of having an election. Surely, theadvantages of having union representation must have beenstressed. Finally, it is unlikely that one opposing the Unionwould sign a card even in the belief that he was therebydoing no more than making an election possible. Thoseagainst the Union could gain nothing from bringing about atestatthepolls.Only those who desired suchrepresentation could be advantaged by the conduct of anelection.Ifind that the card signers were not victims ofmisrepresentations by Robertson and that the cards aregenuine and meaningful designations of the Union asbargaining representative. As the Respondent had 182employees in the bargaining unit on the day of the election,it follows that the Union was the majority representative ofRespondent's employees in an appropriate unit. I so find.The conduct of the Respondent through its floorladiesand its president in threatening, frightening, and coercingits employees in an effort to divert support from the Unionand to insure a vote against it violated Section 8(a)(1) of theAct and I so find. This conduct, coupled with thecommunity attitudes as expressed through Knapton,Delgado, the Catholic priest, the handbills, the newspapereditorial, and advertisement, insured that a fair electioncould not be held. The election, not being an expression ofthe uncoerced desires of the electorate, must be set aside.To direct another election is but to start another turnaround a fixed axis of community disapproval; an attitudestrengthened and encouraged because of Respondent'shostility to union organization. The fears and anxieties ofthe business community in Eloy, as expressed in thisrecord,willnoteasilybequietedand likelihoodapproaches certainty that the direction of a new electionwould evoke the same response from the Eloy merchantsand professional men as it did in 1965.The complaint alleges that the Respondent unlawfullyrefused to bargain with the Union. I think that thisallegation is not supported. No request for recognition wasever made in behalf of the Union. Assuming that such arequestwould have been rejected out of hand, itnonetheless is prerequisite to a finding of a refusal tobargain. In order to fulfill the purposes of the Act,however, it is essential that a bargaining order issue in thismatter." The Union conducted its campaign. A majority ofthe employees decided, as evidenced by the designationcards, that they wanted the representation that the Unionwould afford them. The possibility that even in a fair andfreeelection,absent the coercive and intimidatorypressures of the Respondent and the community, theUnion might not have prevailed is one that cannot finallybe answered. There is no way of conducting a fair and freeelection in Eloy, Arizona, on the question of unionrepresentation at the Respondent's plant. The nearest onecan come to an evaluation of freely expressed employeesentimentis to accept the conclusion evidenced by thedesignation cards. I do so.Before the hearing opened, counsel for the Respondentcame to the plant and interviewed a number of employees'Better Vol-U Stores of Mansfield, Inc,161 NLRB 762 HENRY I. SIEGEL, INC.in connection with the complaint. By amendment at thehearing, it is asserted that in these interviews counselwent beyond the limits of permissible inquiry and thusviolated protected rights of the employees. I find thisallegation to be unsupported except by the testimony ofMattie Bird. She recalled that on February 16, AttorneyGruender, in the course of an interview, asked her how shehad votedin the election.Attorney Gruender testified thathe asked no such question but conceded that Bird did tellhim how she cast her vote. I credit Gruender in this matterand conclude that Mattie Bird probably misinterpretedGruender's questions and is thus mistaken in her beliefthat she was asked about her ballot.All employees in the plant after certain waiting periodsare covered by life insurance, hospital and surgicalexpense benefits, and weekly indemnity benefits. Thepamphlet which is given to all employees and whichdescribes the coverage of these plans under the caption"Who is Eligible" reads:All non-union,non-New York employees are eligible toparticipate in this plan.Plainly, this publishes a discriminationagainstindividualswho belong to a union. In behalf of the Respondent, it isargued that there was no such discrimination in fact andthat the quoted language is to be understood as meaningthat all employees are covered except those in New Yorkand those who may have coverage by virtue of a plannegotiated with a bargaining representative. This mayindeed be the meaning which the Respondent gives to thelanguage but absent evidence that this was painstakinglyexplained to every employee who received the groupinsurance plan pamphlet, the argument is unavailing. Ifind that by the published discrimination against unionmembers the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.°IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with its operationsdescribed in section 1, above, have a close,intimate, andsubstantial relationship to trade, traffic, and commerceamongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent has engaged inseriousunfair labor practices tending to depriveemployees of their right to representation by a labororganization and having found that the purpose of the Actwill best be served by requiring the Respondent, uponrequest, to extend recognition to and enter into abargaining relationship with the Union, a bargaining orderwill follow to bring about such a result.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:"Tom'sMonarchLaundry & Cleaning Company,Inc, 161NLRB 7407 In the event that this Recommended Order is adopted by theBoard,the words"a Decision andOder"shall be substituted forCONCLUSIONS OF LAW4991.TheRespondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of theAct.2.The Union is a labor organization within the meaningof Section2(5) of the Act.3.By telling employees that the plant might close andbecome a warehouse or that violence or bankruptcy mightresult should they choose the Union to represent them andby the apparent restriction of coverage under theinsurance plan to nonmembers of a union,the Respondenthas interfered with,restrained, and coerced employees inthe exercise of rights guaranteed in Section7 of the Actand has thereby engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, it isrecommended that Henry I. Siegel, Inc., Eloy, Arizona, itsofficers, agents, successors. and assigns, shall:1.Cease and desist from:(a)Threatening employees with closing the plant orchanging its character or in any other way affecting workopportunity should they select the Union as bargainingrepresentative.(b)Usinglanguage in describing eligibility in insuranceplans, restricting coverage to those who are not membersof a union.(c) In any other manner, interfering with,restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist Amalgamated ClothingWorkers of America, AFL-CIO, or any other labororganization,to bargain collectively through representa-tives of theirown choosing, and to engage in other concertedactivities for the purpose of collectivebargainingor othermutual aid or protection or to refrain from any or all suchactivities.2.Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:(a)Upon request, recognize and bargain collectivelywithAmalgamatedClothingWorkers of America,AFL-CIO, as the exclusivebargainingrepresentative ofitsemployees in the herein found appropriate unit inrespect to rates of pay, wages, hours of employment, ortermsorconditionsofemploymentand if anunderstanding is reached, embody it in a signedageement.(b)Postat itsplant in Eloy, Arizona, copies of theattached noticemarked "Appendix. "7 Copies of saidnotice, to be furnished by the Regional Director forRegion 28,afterbeingdulysignedbytheRespondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board'sOrder is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words"a Decision and Order " 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith."(d) It is finally recommended that the Board dismiss thepetition in Case 28-RC-1326 and vacate all proceedings inconnection therewith." In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read- "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL,on request,recognize and bargain withAmalgamatedClothingWorkersofAmerica,AFL-CIO,as the exclusive collective-bargainingrepresentative of our employees at the Eloy plant in aunitcomposed of all production,maintenance,shipping, and shop clerical employees excludingofficeclericalemployees,gardeners,guards,watchmen,and supervisors,asdefined in theNational Labor Relations Act in respect to matters ofwages, hours, and working conditions and, if anunderstanding is reached, embody it intoa signedcontract.WE WILL NOTthreatento close the plant or tochange its operation or in any other respect threatento deprive you of employment because of your interestin or support of the above-named Union.WE WILL change the eligibility clause of ourinsuranceplan to remove the reference to nonunionemployees.WE WILL NOTinanymanner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization,to form any labororganization, to joinor assistAmalgamated ClothingWorkers of America, AFL-CIO, or any other union, tobargain through representatives of their own choosingand to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotectionor to refrain from any and all suchactivities.HENRY 1. SIEGEL, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Resident Office, FederalBuilding andUnited States Courthouse, 230 North FirstAvenue, Phoenix, Arizona, Telephone 261-3717.